United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 3, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-60850
                           Summary Calendar


ALLAUDDIN SULTAN FATTU

                       Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                       Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 533 669
                        --------------------

Before KING, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Allauddin Sultan Fattu, a native and citizen of Pakistan,

petitions for review of the order of the Board of Immigration

Appeals (“BIA”) adopting and affirming, and dismissing Fattu’s

appeal of, the immigration judge’s (“IJ”) decision denying his

application for withholding of removal, filed pursuant to 8

U.S.C. § 1231(b)(3).

     Because the BIA adopted the IJ’s decision, the IJ’s decision

is the final agency determination for judicial review.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-60065
                                -2-

See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).   We will

uphold the finding that an alien is not eligible for withholding

of removal if that finding is supported by substantial evidence.

See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).    The substantial

evidence standard requires that the IJ’s decision be based on the

record evidence and that the decision be substantially

reasonable.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).   Under this standard, the IJ’s determination will be

affirmed unless the “evidence compels a contrary conclusion.”

Id.

      At his hearing before the IJ, Fattu asserted that several

years after he left Pakistan, political opponents of his father

threw stones at the family home and business several times,

forcing his parents to leave the country as well.   The IJ

determined that these alleged actions were a “far cry” from

“persecution.”   After reviewing the record and the briefs, we

conclude that the IJ’s decision is supported by substantial

evidence and that the record evidence does not compel a contrary

conclusion.   See Carbajal-Gonzalez, 78 F.3d at 197.   Fattu’s

allegations do not even rise to the level of other types of

mistreatment that we have held not to qualify as persecution.

See, e.g., Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996);

Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir. 1994).

      The petition for review is DENIED.